       Case 3:20-cv-05949-VC Document 10 Filed 09/08/20 Page 1 of 4



 1 SCOTT+SCOTT ATTORNEYS AT LAW LLP
   JOHN T. JASNOCH (CA 281605)
 2 600 W. Broadway, Suite 3300
   San Diego, CA 92101
 3 Telephone: 619/233-4565
   619/233-0508 (fax)
 4 jjasnoch@scott-scott.com

 5 Attorneys for Plaintiff Ani Hovhannisyan

 6 [Additional counsel on signature page.]

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10 KIRK HIMMELBERG, Individually and on
   Behalf of All Others Similarly Situated,         Case No. 3:20-cv-05949-VC
11
                              Plaintiff,
12                                                  STIPULATION REGARDING
           v.                                       ADMINISTRATIVE MOTION TO
13                                                  RELATE CASES AND [PROPOSED]
   VAXART, INC., CEZAR ANDREI FLOROIU,              ORDER RELATING CASES
14 WOUTER W. LATOUR, M.D., STEVEN J.
   BOYD, KEITH MAHER, M.D., and
15 ARMISTICE CAPITAL LLC,

16                            Defendants.

17
   ANI HOVHANNISYAN, Individually and on            Case No. 3:20-cv-06175-PJH
18 Behalf of All Others Similarly Situated,

19                            Plaintiff,
20          v.
21 VAXART, INC., ARMISTICE CAPITAL, LLC,
   CEZAR ANDREI FLOROIU, WOUTER W.
22 LATOUR, M.D., STEVEN J. BOYD, and
   KEITH MAHER, M.D.,
23
                       Defendants.
24

25

26

27

28

         STIPULATION REGARDING ADMINISTRATIVE MOTION TO RELATE CASES AND [PROPOSED] ORDER
                              RELATING CASES – CASE NO. 3:20-CV-05949-VC
       Case 3:20-cv-05949-VC Document 10 Filed 09/08/20 Page 2 of 4



 1           WHEREAS, on August 24, 2020, plaintiff Kirk Himmelberg filed a complaint alleging

 2 violation of the federal securities laws against Vaxart, Inc., certain of its current and former

 3 directors and officers, and Armistice Capital, LLC (collectively, “Defendants”), captioned

 4 Himmelberg v. Vaxart, Inc., No. 3:20-cv-05949-VC (“Himmelberg”); and

 5           WHEREAS, on September 1, 2020, plaintiff Ani Hovhannisyan filed a complaint alleging

 6 violation of the federal securities laws against the same Defendants, captioned Hovhannisyan v.

 7 Vaxart, Inc., No. 3:20-cv-06175-PJH (“Hovhannisyan”); and

 8           WHEREAS, counsel for Defendants have yet to enter an appearance in both actions;

 9           WHEREAS, the plaintiffs believe these actions should be related because: (1) they are

10 purported class actions asserting the same causes of action under §§10(b) and 20(a) of the Securities

11 Exchange Act of 1934, against the same Defendants, and arising from the same circumstances; and

12 (2) it would be unduly burdensome, involve unwarranted duplication of effort and expense, and

13 give rise to the prospect of inconsistent or conflicting results if the cases were heard by different

14 judges.

15           IT IS ACCORDINGLY STIPULATED, pursuant to Civil Local Rules 3-12, 7-11, and 7-

16 12, by and between undersigned counsel for the Himmelberg and Hovhannisyan plaintiffs, that

17 these matters should be related.

18 DATED: September 8, 2020

19     SCOTT+SCOTT                                       HAGENS BERMAN SOBOL
       ATTORNEYS AT LAW LLP                              SHAPIRO LLP
20
         /s/ John T. Jasnoch                              /s/ Reed R. Kathrein
21     JOHN T. JASNOCH (CA 281605)                       REED R. KATHREIN (CA 139304)
       600 W. Broadway, Suite 3300                       LUCAS E. GILMORE (CA 250893)
22     San Diego, CA 92101                               715 Hearst Avenue, Suite 202
       Telephone: 619/233-4565                           Berkeley, CA 94710
23     619/233-0508 (fax)                                Telephone: 510/725-3000
       jjasnoch@scott-scott.com                          510/725-3001
24                                                       reed@hbsslaw.com
       THOMAS L. LAUGHLIN, IV                            lucasg@hbsslaw.com
25     (pro hac vice forthcoming)
       RHIANA L. SWARTZ                                  STEVE W. BERMAN
26     (pro hac vice forthcoming)                        (pro hac vice forthcoming)
       The Helmsley Building                             1301 Second Avenue, Suite 2000
27     230 Park Avenue, 17th Floor                       Seattle, WA 98101
       New York, NY 10169                                Telephone: 206/623-7292
28     Telephone: 212/233-6444                           206/623-0594 (fax)
                                                     1
         STIPULATION REGARDING ADMINISTRATIVE MOTION TO RELATE CASES AND [PROPOSED] ORDER
                              RELATING CASES – CASE NO. 3:20-CV-05949-VC
      Case 3:20-cv-05949-VC Document 10 Filed 09/08/20 Page 3 of 4



 1   212/233-6334 (fax)                                 steve@hbsslaw.com
     tlaughlin@scott-scott.com
 2   rswartz@scott-scott.com                            Attorneys for Plaintiff Kirk Himmelberg

 3   Attorneys for Plaintiff Ani Hovhannisyan

 4

 5                                        ATTESTATION

 6       Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this Stipulation.
 7 DATED: September 8, 2020                              /s/ John T. Jasnoch
                                                        John T. Jasnoch
 8

 9
                                                * * *
10

11                                    [PROPOSED] ORDER
12       PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.
13 DATED: _________________________, 2020

14
                                                _______________________________________
15                                              HON. VINCENT CHHABRIA
                                                UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
       STIPULATION REGARDING ADMINISTRATIVE MOTION TO RELATE CASES AND [PROPOSED] ORDER
                            RELATING CASES – CASE NO. 3:20-CV-05949-VC
       Case 3:20-cv-05949-VC Document 10 Filed 09/08/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2         I hereby certify that on September 8, 2020, I authorized the electronic filing of the

 3 foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4 such filing to the e-mail addresses denoted on the Electronic Mail Notice List.

 5         Executed on September 8, 2020, at San Diego, California.

 6
                                                         /s/ John T. Jasnoch
 7                                                      JOHN T. JASNOCH (CA 281605)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
         STIPULATION REGARDING ADMINISTRATIVE MOTION TO RELATE CASES AND [PROPOSED] ORDER
                              RELATING CASES – CASE NO. 3:20-CV-05949-VC
